[Cite as State ex rel. McCuller v. Calabrese, 2013-Ohio-590.]


                  Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA




                               JOURNAL ENTRY AND OPINION
                                        No. 98828



                              STATE OF OHIO EX REL,
                              CHARLES D. McCULLER
                                                             RELATOR

                                                       vs.

                         JUDGE DEENA R. CALABRESE
                                                             RESPONDENT




                                            JUDGMENT:
                                            WRIT DENIED


                                             Writ of Procedendo
                                             Motion No. 458559
                                             Order No. 462221

        RELEASED DATE:                     February 15, 2013
                                                       -i-
FOR RELATOR

Charles D. McCuller, Pro Se
Inmate #482-821
Grafton Correctional Inst.
2500 S. Avon Beldon Road
Grafton, Ohio 44044

FOR RESPONDENTS

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James E. Moss
Assistant county Prosecutor
9th Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
PATRICIA ANN BLACKMON, J.:

       {¶1} Charles D. McCuller, the relator, has filed a complaint for a writ of

procedendo. McCuller seeks an order from this court which requires Judge Deena R.

Calabrese, the respondent, to render rulings with regard to three “motion[s] to vacate void

sentence” that are pending in State v. McCuller, Cuyahoga C.P. Case Nos. CR-79-48254,

CR-79-48919, and CR-79-52011. McCuller’s request for a writ of procedendo is moot.

       {¶2} Attached to Judge Calabrese’s motion for summary judgment are three

judgment entries, each journalized on September 11, 2012, that demonstrate rulings have

been rendered with regard to each pending motion to vacate void sentence. Thus, Judge

Calabrese has proceeded to judgment and McCuller’s request for a writ of procedendo is

moot. State ex rel. Fontanella v. Kantos, 117 Ohio St.3d 514, 2008-Ohio-1431, 885

N.E.2d 220; State ex rel. Howard v. Doneghy, 102 Ohio St.3d 355, 2004-Ohio-3207, 810

N.E.2d 958, ¶ 6, quoting State ex rel. Kreps v. Christiansen (2000), 88 Ohio St.3d 313,

318, 725 N.E.2d 663.

       {¶3} Accordingly, we grant Judge Calabrese’s motion for summary judgment.

McCuller to pay costs. Cost ordered waived. The court directs the clerk of court to serve

all parties with notice of this judgment and its date of entry upon the journal as required by

Civ.R. 58(B).
     {¶4} Writ denied.


PATRICIA ANN BLACKMON, PRESIDING JUDGE

MELODY J. STEWART, A.J., and
EILEEN A. GALLAGHER, J., CONCUR